Citation Nr: 1100995	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertensive vascular 
disease.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973, 
September 1982 to January 1983, and from May 2005 to January 
2007, including combat service in Iraq, and his decorations 
include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2010, the Veteran testified at a video-conference 
Board hearing before the undersigned Acting Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for total disability based on the 
unemployability of the individual (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds 
that the Veteran has testified that he is unemployable due to his 
service-connected PTSD at his hearing in October 2010.  
Therefore, TDIU is part of the increased evaluation claim 
currently before the Board and must be adjudicated as such.  As 
such, the Board as characterized the issues as indicated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks service connection for hypertension; to an 
evaluation in excess of 10 percent disabling for PTSD; and a 
TDIU.  He contends that his hypertension was diagnosed upon 
separation from his first period of service and that his 
hypertension was permanently aggravated by his final period of 
active service.  In addition, the Veteran contends that his has 
been treated recently for his PTSD with cognitive therapy.  
Lastly, as noted above, the Veteran contends that his service-
connected disabilities prevent him from working.

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge that he received cognitive therapy at the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania from September 
to December 2009.  In addition, he reports that he has received 
consistent treatment at the Vet Center in Wheeling, West 
Virginia.  The claims file reveals that the records regarding the 
Veteran's reported treatment at the VAMC in Pittsburgh, 
Pennsylvania, dated from September to December 2009 have not been 
obtained and associated with the claims file.  The claims file 
also does not reveal any records of his treatment from the Vet 
Center in Wheeling, West Virginia dated since February 2008.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, attempts must be made to obtain 
all records of the Veterans treatment from the VAMC in 
Pittsburgh, Pennsylvania and from the Vet Center in Wheeling, 
West Virginia.

The Veteran's service treatment records reveal that the Veteran 
was diagnosed with hypertension in 1973 and that during the 
Veteran's final period of active service, the Veteran was treated 
for increased blood pressure.  The Veteran has competently and 
credibly reported that his shoulder surgery was postponed due to 
his high blood pressure and thus the disease increased in 
severity.  The Veteran's post service treatment notes reveal that 
the Veteran has been consistently diagnosed with and treated for 
hypertension.

To date, VA has neither afforded the Veteran an examination nor 
solicited a medical opinion as to the onset and/or etiology of 
his non-small cell carcinoma of the lung.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As the Veteran is currently diagnosed with hypertension, has been 
diagnosed with hypertension since 1973, was treated for increases 
in blood pressure during his final period of active service, and 
has competently and credibly reported that his shoulder surgery 
was postponed due to his high blood pressure during his final 
period of active service.  The Board finds it necessary to afford 
the Veteran a VA examination to determine the nature, scope, and 
etiology of the Veteran's hypertension.

In this regard, the Board observes that, in adjudicating this 
claim, the RO has not, to date, considered the application of 38 
U.S.C.A. § 1154(b) (West 2002) or 38 C.F.R. § 3.304(d) (2010).  
In light of the Veteran's combat service and his report that his 
hypertension worsened while serving in combat in Iraq, in 
reconsidering this issue, the RO must specifically consider that 
law and regulation.  See Dambach v. Gober, 223 F.3d 1376, 1380 
(Fed. Cir. 2000).  Indeed, in recognition of the difficulty of 
collecting or preserving proof of service-connected aggravation 
in combat conditions, the United States Court of Appeals for the 
Federal Circuit has noted that section 1154(b) allows Veterans to 
establish a presumption of service-connection by lay or other 
evidence in the absence of official records.  See Maxson v. 
Gober, 230 F.3d 1330, 1332-33 (Fed. Cir. 2000).

In addition, as noted above, the Veteran has reported that he can 
no longer work due to his service-connected disabilities.  To 
date he has not been afforded a VA medical examination regarding 
TDIU.  As such, the Board finds it necessary to remand this claim 
for the Veteran to be afforded a VA medical examination.

The most recent VA examination evaluating the Veteran's PTSD was 
performed in August 2007.  Since that time, the Veteran has 
reported that he has undergone cognitive therapy at the VA.  In 
addition, the Veteran and his spouse testified at the hearing 
before the undersigned Acting Veterans Law Judge that the 
Veteran's hypervigilance and panic attacks have become more 
severe.  The Board further notes that the Veteran has reported 
that he is no longer working due, in large part, to his PTSD.  As 
such, the Board has no discretion and must remand this matter to 
afford the Veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical 
records pertaining to the Veteran, 
including those from the VA Medical Center 
in Pittsburgh, Pennsylvania and the Vet 
Center in Wheeling, West Virginia.  Any 
additional pertinent records identified by 
the Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any hypertensive vascular 
disease found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  The 
examiner should comment on the Veteran's 
report regarding the onset and continuity 
of symptomatology and opine as to whether 
it is at least as likely as not that any 
hypertensive vascular disease found to be 
present is related to or had its onset 
during service and/or was aggravated by his 
service, including his combat service in 
Iraq.  The rationale for all opinions 
should be provided in a legible report.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature, extent and severity of his PTSD. 
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale score. 
The examiner must indicate the impact of 
the Veteran's PTSD on his ability to work.  
The examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

4.  The RO must schedule the Veteran for an 
appropriate VA examination regarding the 
Veteran's claim of entitlement to a TDIU.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner should 
opine as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that his service-
connected disabilities, and in particular, 
the residuals of his shell fragment wound 
injuries, either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

5.  Then readjudicate the Veteran's appeal.  
In addition, in readjudicating his 
hypertension claim, the RO must 
specifically consider 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d).  If the benefits 
sought on appeal are not granted, the RO 
should issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

